Citation Nr: 1230895	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether an overpayment of additional compensation for a former spouse was properly created.  

2.  Entitlement to an effective date earlier than May 1, 2008, for payment of additional compensation for a spouse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran was granted service connection for several disabilities by way of a rating decision dated in March 2001.  The effective date for payment of the benefits was September 1, 2001.  

2.  The Veteran was notified of the rating action in September 2001 with additional notice that his award included extra compensation for his spouse.  He was informed that he must advise VA of any change in the status of his dependents.

3.  The Veteran received a letter advising him of the status of his disability compensation in August 2002.  The letter contained the same notice for the Veteran to advise VA of any change in the status of his dependents.  

4.  The Veteran requested a copy of his claims folder in March 2007.  A copy was provided to him in July 2007.

5.  The first evidence of record to show that the Veteran was divorced from his first spouse was received on April 30, 2008.  The divorce was effective as of February 2005.  

6.  The Veteran received additional compensation for his former spouse from the time of his initial award of benefits in September 2001 until VA received notice of his divorce in April 2008.  The payments for additional compensation for the Veteran's spouse were terminated from March 1, 2005.

7.  The Veteran was at fault for failing to provide timely notice of his divorce.  


CONCLUSION OF LAW

An overpayment of compensation benefits to the Veteran for a dependent spouse was properly created.  38 U.S.C.A. §§ 501, 1115, 5112(b)(2) (West 2002); 38 C.F.R. §§ 1.911(c), 1.962, 3.401(c), 3.501(d)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1980 to August 2001.  He submitted his claim for VA disability compensation in September 2000 - while still on active duty.

The Veteran was granted service connection for several disabilities by way of a rating decision dated in March 2001.  The combined disability rating for the service connected disabilities was 50 percent.  Accordingly, the Veteran was entitled to additional compensation for dependents, to include a spouse, as his disability rating was greater than 30 percent.  38 U.S.C.A. § 1115 (West 2002).

The Veteran provided evidence of his marriage to his first spouse by way of a military dependent identification card application and statement on his VA claim form.  

The RO notified the Veteran of his grant of benefits in September 2001.  The Veteran's payments were commenced that month following his retirement from service.  The notice letter informed the Veteran that he was receiving additional compensation for his spouse.  He was also informed that he must inform VA of any change in the status of his dependents.

The Veteran received notice of VA compensation payments in August 2002.  The letter again informed the Veteran that he was receiving additional compensation for his spouse and that he must advise VA of any change in the status of his dependents.

The Veteran requested that he be given a copy of his claims folder in March 2007.  The requested copy was provided in July 2007.  (This included copies of the two VA letters advising the Veteran that he must inform VA of any change in the status of his dependents.)

The Veteran submitted a VA Form 21-686c, Declaration of Dependents Status, that was received at the RO on April 30, 2008.  The Veteran reported that he was divorced from his first spouse as of February 2005 and that he married his current spouse in January 2007.  He also listed two children as dependents, one of which was his son from his original award and the other was a stepdaughter from the current marriage.  In support of his declaration he included copies of the marriage license and marriage certificate for his current marriage that confirmed his marriage in January 2007.  The Veteran also submitted a copy of a consent order to modify/amend a separation agreement and final judgment and decree nunc pro tunc.  The consent order was dated in February 2005.  

A review of the claims folder shows that a VA Form 21-8947, Compensation and Pension Award, reflected a termination of payment for the Veteran's former spouse as of March 1, 2005--the first of the month after the date of the divorce.

The Veteran submitted a detailed statement of events in December 2008.  He also submitted a copy of a notice of indebtedness that he had received from the VA Debt Management Center (DMC), dated September 1, 2008.  The amount of the indebtedness was $3,241.00.  The Veteran believed the letter was issued in error.  He said he was divorced from his first spouse in February 2005.  He was required to pay her support through an allotment through his pay (presumably his military retired pay).  He said he assumed VA knew about the divorce since the Defense Finance and Accounting Services (DFAS) determined how much money he would receive after his divorce.  He stated that he got remarried in January 2007 and that he mailed a copy of his marriage license to VA.  He did not say when the mailing occurred.

He said he thought that all of his information was updated as he had informed DFAS, Defense Enrollment Eligibility Reporting System (DEERS) and several other agencies of his new situation.  He also said that he had called VA and asked them about his account as he wanted to know if his stepdaughter was able to get any benefits.  He said he was informed that neither she nor his new wife was listed as a dependent.  He said he sent VA his marriage license and a Social Security card for the stepdaughter.  The Veteran said he was told that his claim was not updated because he did not send the correct paperwork.  

The Veteran related that he resubmitted his claim in April 2008.  The Veteran said he moved to a new address in December 2007 and provided VA with his new address.  The Veteran said he did not receive the September 2008 indebtedness letter.  He said he did not receive it because it was mailed to his old address; however, he submitted a copy of the letter to the RO.  

The RO issued a decision in January 2009.  The Veteran was informed that his new spouse was added to his award as of the first of the month following notice of the marriage, May 2008.  The stepdaughter was not added.

The Veteran submitted a notice of disagreement (NOD) in February 2009.  The Veteran provided many of the same contentions as with his statement of December 2008.  He did not provide any additional evidence to show that he had contacted VA with evidence of his divorce prior to April 2008.

The Veteran was issued a statement of the case (SOC) in February 2010.  The SOC reiterated that the Veteran first informed VA of his divorce in April 2008.  His former spouse was removed from his award effective from the first day of the month after the reported date of divorce.  (The Veteran had been paid additional compensation for his former spouse from March 2005 to April 2008.)

The Veteran perfected his appeal in February 2010.  He said he mailed a copy of his divorce to VA in March 2005 without any other paperwork and thought the matter was taken care of.  The Veteran said that he understood the basis of the overpayment.

II.  Analysis

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to cases pertaining to waiver/overpayment issues.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2011).  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2011).  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2011).  

As noted, the Veteran received additional compensation for his former spouse from the effective date of his grant of benefits from September 2001.  The Veteran failed to provide notice of his divorce from his former spouse until his submission was received on April 30, 2008.  Based on this submission, the compensation for the former spouse was terminated as of March 1, 2005.  Thus, the Veteran received additional compensation that he was not entitled to from March 2005 until he notified VA of his divorce.

The Veteran initially noted that he only had informed a number of other agencies about his divorce, particularly involving his retired military pay.  He later said that he called VA about his divorce and then said that he mailed a copy of the divorce without any other paperwork.  He did not provide any other evidence to show that he had mailed such information to VA.  The claims folder does not contain evidence of other claims being processed at the time in question that may have also included the submission of documentation of the divorce.

The Board notes that the presumption of regularity is applicable in this case.  If the RO had received notice of the Veteran's divorce, as he indicated, it is presumed that the RO would have filed it in the claims file and acted as it did with the notice of the divorce and remarriage that was received in April 2008.  See Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996). 

The Veteran has not submitted any evidence to rebut the presumption of regularity in favor of VA.  He has made unsupported statements of mailing his divorce information and/or calling VA to inquire about benefits.  Such evidence does not rise to the level of clear evidence to rebut the presumption.

The Board concludes that the overpayment for compensation paid to the Veteran for his former spouse was properly created.  



ORDER

The creation of an overpayment of additional compensation for a former spouse was proper, the appeal is denied. 


REMAND

As noted, the Veteran was remarried in January 2007.  He was awarded additional compensation for his new spouse based on his submission that was received on April 30, 2008.  In that regard, the RO established an effective date of May 1, 2008, for payment of the additional compensation.  38 C.F.R. § 3.401(b) (2011).  This was because the Veteran did not provide notice of the remarriage until more than one year after he remarried.  The decision and notice were provided in January 2009.

The Veteran submitted his NOD in regard to his overpayment issue in February 2009.  He noted that he had contacted VA in regard to adding his new spouse to his award and was told that, because his claim was older than one year, he would not be receiving back pay.  The Veteran questioned why he should not receive back pay for the addition of his spouse.  The Veteran provided additional argument with his substantive appeal of the overpayment issue in February 2010.  He maintained that his effective date for the addition of his dependents should be in February 2007.  

The Board finds that the Veteran's submission of February 2009 is a NOD with the effective date of the addition of his spouse to his award.  The Veteran presented a general disagreement by noting that he felt he was entitled to back pay.  His submission of February 2010 provided a more detailed argument.  

The Veteran's NOD is adequate and timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  He must therefore be issued a SOC in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the issue involving entitlement to an earlier effective date for the addition of his spouse to his award unless the Veteran's claim is resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction (AOJ) should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

The AOJ must issue a SOC addressing the issue of entitlement to an earlier effective date for the award of additional compensation for the Veteran's spouse, unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


